DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In view of the appeal brief filed on 10/29/2020, PROSECUTION IS HEREBY REOPENED. The non-final rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JEFFREY T BARTON/              Supervisory Patent Examiner, Art Unit 1726                                                                                                                                                                                  

Response to Amendment
The amendments filed on 10/29/2020 does not put the application in condition for allowance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 23, 25, 28-29, 31 and 33 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Banister (US Pub No. 2005/0279400)
Regarding Claim 23, Banister et al. teaches a roofing tile array [Fig. 4, 0040], the roofing tile array comprising: a plurality of roofing tiles; each of the plurality of roofing tiles comprising: a photovoltaic element [Fig. 1 and Fig. 4, 0033, 0040];
a first portion configured to overlap an underlapping part of a first adjacent tile of the plurality of roofing tiles; a second portion configured to underlap an overlapping part of a second adjacent tile of the plurality of roofing tiles [See two tiles 210 in figure 4, first adjacent tile is on left and second adjacent tile is on right, the first adjacent tile comprise an underlapping portion, and second adjacent tile comprises overlapping portion];
a first mating type electrical connector disposed on the first portion; and a second mating type electrical connector disposed on the second portion, the first mating type electrical connector and the second mating type electrical connector comprising a mating pair set, the first mating type electrical connector and the second mating type electrical connector being coupled to the photovoltaic element [238 and 240 are male and female, 0040, 0033, and 238 and 240 are connected to main electrical service 262 by wires 260]. 
Regarding Claim 25, Banister et al. teaches wherein the first mating type electrical connector and second mating type electrical connector operate to allow building of a roofing tile connector array by plugging into adjacent tiles of the plurality of roofing tiles [Fig. 4, 0040].
Regarding Claim 28, Banister et al. teaches a roofing tile array comprising:
a plurality of roofing tiles [Fig. 1 and 4, 0032-0033, 0040];
each of the plurality of roofing tiles comprising a photovoltaic element [Fig. 1, 0032-0033], an overlapping portion configured to electrically couple upon installation with an underlapping part of a previously installed tile of the plurality of roofing tiles [Fig. 4, 0040], and an underlapping portion 
Regarding Claim 29, Banister et al. teaches wherein each of the plurality of roofing tiles further comprising an additional overlapping portion and an additional underlapping portion [Fig. 1, 4, 0040].
Regarding Claim 31, Banister et al. teaches wherein the additional overlapping portion electrically couples with an additional previously installed tile of the plurality of roofing tiles, and the additional underlapping portion electrically couples with an additional subsequently installed tile of the plurality of roofing tiles [Fig. 1, 4, 0040]
Regarding Claim 33, Banister et al. teaches a roofing tile array that covers a building roof, the roofing tile array comprising: a plurality of roofing tiles [Fig. 1, 4, 0040];
each of the plurality of roofing tiles comprising a tile body having a front surface, a photovoltaic element disposed on the front surface of the tile body, and an overlapping portion configured to electrically couple upon installation into an underlapping piece; and
each of the plurality of roofing tiles being configured via the overlapping portion for plug in installation to create electrical pathways based on the electrical coupling [Fig. 1, 4, 0040, 238 and 240 are male and female connector  are connected to main electrical service 262 by wires 260, 0040].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corvaglia (WO2008/052816) in view of Banister (US Pub No. 2005/0279400)
Regarding Claim 1, Corvaglia et al. teaches a roofing tile [Abstract] comprising:
a solar panel ready tile docking structure [2 and 28, Fig. 1, page 4 ln 1-5] configured to receive a solar panel insert [8, Fig. 1, Abstract]
Corvaglia et al. is silent on “a first portion configured to overlap an underlapping portion of a first adjacent tile:
a second portion configured to underlap an overlapping portion of a second adjacent tile:
a first mating type electrical connector disposed on the first portion: and
a second mating type electrical connector disposed on the second portion, the first mating type
connector and the second mating type electrical connector comprising a mating pair set, the second mating type electrical connector supporting plug in installation within a roofing tile array.”
Banister et al. teaches in figure 4 an interlocked electrically connectable tile modules 210 [0040] which comprises a first portion configured to overlap an underlapping portion of a first adjacent tile 

a first mating type electrical connector disposed on the first portion [female connector 240, Fig. 4, 0040]: and
a second mating type electrical connector disposed on the second portion [238 male connector, Fig. 4, 0040], the first mating type electrical connector and the second mating type electrical connector comprising a mating pair set [238 and 240 are male and female, 0040], the second mating type electrical connector supporting plug in installation within a roofing tile array [238 and 240 are connected to main electrical service 262 by wires 260].
Since both Corvaglia et al. and Banister et al. teach roofing tiles, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the connectable tiles of Banister et al. in docking structure of Corvaglia et al. in order to provide tiles with improved tiles that are easy to install and electrically connectable to other tiles [0003, 0011].
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 20, within the combination above, modified Corvaglia et al. teaches wherein the first mating type electrical connector and the second mating type electrical connector are configured to electrically couple with the solar panel insert [Fig. 4, 0040].
Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corvaglia (WO2008/052816) in view of Banister (US Pub No. 2005/0279400) as applied above in addressing claim 1, in further view of Nightingale (US Pub No. 2010/0078058)
Regarding Claim 21, within the combination above, modified Corvaglia et al. is silent on further comprising a third mating type electrical connector disposed on the second portion, wherein the third mating type electrical connector provides electrical connectivity that is redundant to that provided by the second mating type electrical connector.
Nightingale et al. teaches roof tiles [0001], where have more than one connector [36, 28, 30, and 38, Fig. 19b, 0112], where the more than two connectors are connected in order to provide a degree of redundancy in the event of the failure of one connector as well as providing greater mechanical coupling to the photovoltaic tile [0131, i.e. two negative and two positive connectors].
Since Banister et al. teaches the connectors can be more than one [0038], and to ensure a consistent flow of current can be established between the tiles [0039], it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the connectors of Banister et al. with additional connectors (i.e. more than one negative and more than one positive connector) in order to provide a degree of redundancy in the event of the failure of one connector as well as providing greater mechanical coupling to the photovoltaic tile [0131].
Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corvaglia (WO2008/052816) in view of Banister (US Pub No. 2005/0279400) as applied above in addressing claim 1, in further view of Corrales (US Pub No. 2008/0135088) and Wentworth (US Pat No. 7861485)
Regarding Claim 22, within the combination above, modified Corvaglia et al. is silent on wherein the first portion and the second portion are located at opposing left and right sides, and further comprising: a third portion configured to underlap an overlapping portion of a third adjacent tile; a fourth portion configured to overlap an underlapping portion of a fourth adjacent tile; a first additional mating electrical connector disposed on the third portion; and a second additional mating electrical connector disposed on the fourth portion.

Wentworth et al. teaches a conventional arrangement of roof tiles which comprise first and second portions which are located at opposing left and right sides [Fig. 15, C4 ln 25-30, see tiles in the same plane], and further comprising a third portion configured to underlap an overlapping portion of a third adjacent tile; a fourth portion configured to overlap an underlapping portion of a fourth adjacent tile [Fig. 15, tile 22 in the middle tile has third and fourth portions which are directly contacting the tiles that are not in the same plane].
Since modified Banister et al. and Wentworth et al. both teach solar roofing tiles, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the arrangement of roofing tiles of Wentworth et al. with overlapping and underlapping third and fourth portions on the tiles of Banister et al. as it is merely the selection of a conventional manner of arranging roofing tiles in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
Since modified Banister et al. and Corrales et al. both provide solar roofing tiles, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide connectors on all the edges of the roofing tiles of modified Banister et al. as shown by Corrales et al. as it is merely a conventional manner of connecting roofing tiles in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, the roofing tiles of Banister et al. is provided in a configuration shown in figure 15 of Wentworth et al. with first, second, third and fourth portions at each side of the roofing tile and the connectors on all four sides of the roofing tile of Banister et al., which provides a portion on each side of the roofing tile, the first and second portions on opposite sides and the third and fourth portions on opposite sides.
Claim(s) 24 is/are rejected under pre-AIA  35 U.S.C. 130 as being unpatentable over Banister (US Pub No. 2005/0279400) in view of Metten (US Pub No. 2007/0157963)
Regarding Claim 24, Banister et al. is relied upon for the reason given above in addressing claim 23, Banister et al. is teaches wherein each of the plurality of roofing tiles further comprise an element electrical connector [Fig. 4, 0036-0040], and is silent on the photovoltaic element is configured to support removable insertion into the element electrical connector.
Metten et al. teaches a modular roofing structure [0027] comprising an electric connectors for a photovoltaic cell which provide a the snap lock, with the snap lock having at least two prongs, each prong can be arranged to be removable [50, Fig. 3, 0012, 0028]]. The structure of Metten et al. provides a scalable and modular system that can effectively integrate a photovoltaic cell [0010] and provide a simple and modular installation for a roof [0008].
Since Banister et al. teaches a photovoltaic roofing tile module [0037-0038], it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the module of Banister et al. with the snap lock connectors of Metten et al. in order to provide a scalable and modular system that can effectively integrate a photovoltaic cell [0010] and provide a simple and modular installation for a roof [0008].
Claim(s) 26 is/are rejected under pre-AIA  35 U.S.C. 130 as being unpatentable over Banister (US Pub No. 2005/0279400) in view of Metten (US Pub no. 2007/0157963) and Nightingale (US Pub No. 2010/0078058)
Regarding Claim 26, Banister et al. is relied upon for the reasons given above in addressing claim 23, Banister et al. is silent on further comprising an additional second mating type electrical connector disposed on the second portion, the additional second mating type electrical connector being configured to provide electrical connectivity redundancy to that of the second mating type electrical connector.
Nightingale et al. teaches roof tiles [0001], where have more than one connector [36, 28, 30, and 38, Fig. 19b, 0112], where the more than two connectors are connected in order to provide a degree of redundancy in the event of the failure of one connector as well as providing greater mechanical coupling to the photovoltaic tile [0131, i.e. two negative and two positive connectors].
Since Banister et al. teaches the connectors can be more than one [0038], and to ensure a consistent flow of current can be established between the tiles [0039], it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the connectors of Banister et al. with additional connectors (i.e. more than one negative and more than one positive connector) in order to provide a degree of redundancy in the event of the failure of one connector as well as providing greater mechanical coupling to the photovoltaic tile [0131].

Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banister (US Pub No. 2005/0279400) in view of Nightingale (US Pub No. 2010/0078058), Corrales (US Pub No. 2008/0135088) and Wentworth (US Pat No. 7861485)
Banister is relied upon for the reasons given above in addressing claim 23.
Regarding Claim 27, Banister et al. is silent on further comprising: a third portion configured to underlap an overlapping part of a third adjacent tile of the plurality of roofing tiles; 3a fourth portion configured to overlap an underlapping part of a fourth adjacent tile of the plurality of roofing tiles; a first additional mating electrical connector disposed on the third portion; and a second additional mating electrical connector disposed on the fourth portion.
Corrales et al. teaches solar roofing tiles which comprises a plurality of connectors [Fig. 5B, 0079] which can be configured in a variety of electrical and mechanical configurations; for example, connectors on one a side of the long edge and connectors on a short edge, where the connectors have an complementary connector on the opposite side [0079]. The overlap of the tiles of Corrales et al. provides the benefit of providing protection to the electrical connectors [0080].
Wentworth et al. teaches a conventional arrangement of roof tiles which comprise first and second portions which are located at opposing left and right sides [Fig. 15, C4 ln 25-30, see tiles in the same plane], and further comprising a third portion configured to underlap an overlapping portion of a third adjacent tile; a fourth portion configured to overlap an underlapping portion of a fourth adjacent tile [Fig. 15, tile 22 in the middle tile has third and fourth portions which are directly contacting the tiles that are not in the same plane].
Since Banister et al. and Wentworth et al. both teach solar roofing tiles, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the arrangement of roofing tiles of Wentworth et al. with overlapping and underlapping third and fourth portions on the tiles of Banister et al. as it is merely the selection of a conventional manner of arranging roofing tiles in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
Since modified Banister et al. and Corrales et al. both provide solar roofing tiles, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, the roofing tiles of Banister et al. is provided in a configuration shown in figure 15 of Wentworth et al. with first, second, third and fourth portions at each side of the roofing tile and the connectors on all four sides of the roofing tile of Banister et al., which provides a portion on each side of the roofing tile, the first and second portions on opposite sides and the third and fourth portions on opposite sides.
Claim(s) 30 is/are rejected under pre-AIA  35 U.S.C. 130 as being unpatentable over Banister (US Pub No. 2005/0279400) in view of Nightingale (US Pub No. 2010/0078058)
Regarding Claim 30, Banister is relied upon for the reasons given above in addressing claim 29, Banister et al. is silent on wherein the additional overlapping portion and the additional underlapping portion provide redundant electrical connections.
Nightingale et al. teaches roof tiles [0001], where have more than one connector [36, 28, 30, and 38, Fig. 19b, 0112], where the more than two connectors are connected in order to provide a degree of redundancy in the event of the failure of one connector as well as providing greater mechanical coupling to the photovoltaic tile [0131, i.e. two negative and two positive connectors].
Since Banister et al. teaches the connectors can be more than one [0038], and to ensure a consistent flow of current can be established between the tiles [0039], it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the connectors of Banister et al. with additional connectors (i.e. more than one negative and more than one positive connector) in 
Claim(s) 32 and 36 is/are rejected under pre-AIA  35 U.S.C. 130 as being unpatentable over Banister (US Pub No. 2005/0279400) in view of Metten (US Pub No. 2007/0157963)
Regarding Claim 32, Banister et al. is relied upon for the reasons given above in addressing claim 28, Banister et al. is silent on wherein each of the plurality of roofing tiles further comprise an element electrical connector, and the photovoltaic element is configured to support removable insertion into the element electrical connector.
Metten et al. teaches a modular roofing structure [0027] comprising an electric connectors for a photovoltaic cell which provide a the snap lock, with the snap lock having at least two prongs, each prong can be arranged to be removable [50, Fig. 3, 0012, 0028]]. The structure of Metten et al. provides a scalable and modular system that can effectively integrate a photovoltaic cell [0010] and provide a simple and modular installation for a roof [0008].
Since Banister et al. teaches a photovoltaic roofing tile module [0037-0038], it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the module of Banister et al. with the snap lock connectors of Metten et al. in order to provide a scalable and modular system that can effectively integrate a photovoltaic cell [0010] and provide a simple and modular installation for a roof [0008].
Regarding Claim 36, Banister et al. is relied upon for the reasons given above in addressing claim 33, Banister et al. is silent on wherein each of the plurality of roofing tiles further comprise an element electrical connector, and the photovoltaic element is configured to support removable insertion into the element electrical connector.
Metten et al. teaches a modular roofing structure [0027] comprising an electric connectors for a photovoltaic cell which provide a the snap lock, with the snap lock having at least two prongs, each 
Since Banister et al. teaches a photovoltaic roofing tile module [0037-0038], it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the module of Banister et al. with the snap lock connectors of Metten et al. in order to provide a scalable and modular system that can effectively integrate a photovoltaic cell [0010] and provide a simple and modular installation for a roof [0008].
Claim 34-35, and 37-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banister (US Pub No. 2005/0279400) in view of Bressler (US Pub No. 2008/0302409)
Regarding Claim 34, Banister et al. is silent on wherein the underlapping piece comprises an adjacent tile of the plurality of roofing tiles.
Bressler et al. teaches battens 26 below roofing photovoltaic tiles 12 [Fig. 1, 0027-0029] with connectors 74 [0036]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the battens of Bressler et al. to the roofing tiles of Banister et al. in order to help prevent the photovoltaic roofing from lifting form the roof surface [Fig.1, 0029]
Regarding Claim 35, Banister et al. is silent on wherein the underlapping piece comprises a roof batten that is configured to provide a communication pathway for the plurality of roofing tiles.
Bressler et al. teaches battens 26 below roofing photovoltaic tiles 12 [Fig. 1, 0027-0029] with connectors 74 [0036]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the battens of Bressler et al. to the roofing tiles of Banister et al. in order to help prevent the photovoltaic roofing from lifting form the roof surface [Fig.1, 0029]
Regarding Claim 37, Banister et al. is silent on wherein the roof batten carries power and communications between the plurality of roofing tiles.

Regarding Claim 38, Banister et al. is silent on further comprising a plurality of roof battens, each of the plurality of roof battens being configured to provide electrical pathways to support the plurality of roofing tiles, the underlapping piece comprising one of the plurality of roof battens.
Bressler et al. teaches battens 26 below roofing photovoltaic tiles 12 [Fig. 1, 0027-0029] with connectors 74 [0036]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the battens of Bressler et al. to the roofing tiles of Banister et al. in order to help prevent the photovoltaic roofing from lifting form the roof surface [Fig.1, 0029]
Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Regarding Section A-D for independent claims 1, 23, 28, and 33, applicant argues the tiles of Banister et al. are not roofing tiles.
Examiner notes Fig. 4 and para. 40 of Banister et al. teaches the tiles 210 are attached by a nail or screw to a roof substructure 256, and para. 40 also describes figure 4 as a roof; therefore, since the tiles are on the roof, it would have been recognized by one skilled in the art that the tiles of Banister et al., which is located on a roof, are roofing tiles. 
Applicant argues Banister et al. teaches a porous substrate which allows water to penetrate through. Examiner notes nowhere in the claims does it require the roofing tile to be nonporous and it is also noted that the tile module can be formed on a nonporous substrate [0052], Banister et al. teaches 
Furthermore, Corvaglia et al. teaches a tile which is fixed to a underlying building roof [page 2, line 15-20] which would have been obvious to one skilled in the art to have recognized tiles on a roof as being roofing tiles.
Regarding Sections F for Claim 20, applicant argues Banister et al. does not show “electrically couple with the solar panel insert”
Examiner notes Corvaglia et al. teaches  a solar panel ready tile docking structure [2 and 28, Fig. 1, page 4 ln 1-5] configured to receive a solar panel insert [8, Fig. 1, Abstract]
 Banister et al. provides the teaching wherein the first mating type electrical connector and the second mating type electrical connector are configured to electrically couple with the solar panel insert [Fig. 4, 0040]. Since figure 4 shows the tiles are electronically connected to each other [0040] through the connectors, it is expected that the tiles of Banister be electrically coupled with the solar panel insert.
Regarding Sections J for Claim 25, applicant argues Banister et al. does not show “electrically couple with the solar panel insert” examiner notes claim 25 does not require the limitation of “electrically couple with the solar panel insert”
Regarding Section G, H, K, L, M for claim 21, 22, 26, 27, 29, 30, applicant argues about the connectors of Banister et al. are not for redundant connections.
Nightingale et al. teaches roof tiles [0001], where have more than one connector [36, 28, 30, and 38, Fig. 19b, 0112], where the more than two connectors are connected in order to provide a degree of redundancy in the event of the failure of one connector as well as providing greater mechanical coupling the photovoltaic tile [0131, i.e. two negative and two positive connectors].
Since Banister et al. teaches the connectors can be more than one [0038], and to ensure a consistent flow of current can be established between the tiles [0039], it would have been obvious to 
Regarding Section H, N, and O for claim 32, and 34, applicant argues about the “removable” feature of the element electrical connector.
Metten et al. teaches a modular roofing structure [0027] comprising an electric connectors for a photovoltaic cell which provide a the snap lock, with the snap lock having at least two prongs, each prong can be arranged to be removable [50, Fig. 3, 0012, 0028]]. The structure of Metten et al. provides a scalable and modular system that can effectively integrate a photovoltaic cell [0010] and provide a simple and modular installation for a roof [0008].
Since Banister et al. teaches a photovoltaic roofing tile module [0037-0038], it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the module of Banister et al. with the snap lock connectors of Metten et al. in order to provide a scalable and modular system that can effectively integrate a photovoltaic cell [0010] and provide a simple and modular installation for a roof [0008].
Regarding Section N for claim 31, applicant argues Banister does not teach an "additional overlapping portion electrically couples with an additional previously installed [roofing] tile of the plurality of roofing tiles" and does not teach an "additional underlapping portion electrically couples with an additional subsequently installed [roofing] tile of the plurality of roofing tiles."
Banister et al. teaches wherein the additional overlapping portion electrically couples with an additional previously installed tile of the plurality of roofing tiles, and the additional underlapping portion electrically couples with an additional subsequently installed tile of the plurality of roofing tiles 
Regarding Section P for claims 34, 35, 37, and 38, applicant argues about the “porous” tiles of Banister et al., examiner notes that nowhere in the claims does it require the roofing tile to be nonporous and it is also noted that the tile module can be on a nonporous substrate [0052].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726